Citation Nr: 1612680	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-15 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease, to include ischemic heart disease and hypertensive heart disease, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for defective vision, including cataracts, claimed as secondary to service-connected diabetes. 

3.  Entitlement to service connection for arthritis of the right knee and hands.

4.  Entitlement to service connection for gout, claimed as secondary to diabetes. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for sleep apnea.   

7.  Entitlement to service connection for kidney disease.

8.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance (A&A) or by reason of being Housebound (HB).

9.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus with erectile dysfunction prior to August 18, 2015, and in excess of 20 percent thereafter. 

10.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

11.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  

12.  Entitlement to an initial rating in excess of 10 percent for a left knee disability prior to August 11, 2014, and for status post left knee replacement in excess of 30 percent from October 1, 2015.  

13. Entitlement to an initial compensable rating for hypertension.  

14.  Entitlement to an initial compensable rating for hypertensive retinopathy of the right eye. 

15.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.  His DD 214 shows that he served in Vietnam from April 1971 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded this case in August 2013 for additional development and because Notice of Disagreements (NODs) had been file as to the claims for service connection for sleep apnea, a kidney condition, an increased rating for hypertension, for SMC based on A&A or by reason of being HB.  

A January 8, 2015, rating decision granted service connection for hypertensive retinopathy of the right eye and assigned an initial noncompensable rating, all effective January 9, 2011.  Later that month, VA Form 21-0958, Notice of Disagreement, was received as to the assignment of the initial noncompensable rating.  An RO letter of March 5, 2015, acknowledged that NOD but bears a handwritten notation that the Veteran requested processing by a Decision Review Officer (DRO).  Since then no additional rating decision has addressed this matter and, at this time, no Statement of the Case (SOC) has been issued addressing this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Thereafter, a January 8, 2015 rating decision increased the 10 percent rating for the left knee disorder to 30 percent, from September 4, 2014.  However, because the Veteran underwent a left knee replacement during private hospitalization in August 2014, a January 28, 2015 rating decision granted an increase from the 30 percent schedular rating by assigning a temporary total rating (TTR) based on convalescence from August 11, 2014; and a 30 percent schedular rating was resumed from October 1, 2015.  

An August 2015 rating decision, following a May 2015 VA examination, denied service connection for residuals of a stroke, noting that he had a history of having had a stroke prior to service connection having been granted for hypertension, and prior to being diagnosed with and being granted service connection for diabetes.  No appeal has yet been taken from that rating decision.  

A December 2015 rating decision granted an increase from an initial 10 percent rating for diabetes to 20 percent effective August 18, 2015.  

The Board notes that the claim for service connection for heart disease was developed for appellate consideration as a claim for service connection for ischemic heart disease.  However, case law mandates that a claim must encompass any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for ischemic heart disease, to the broader issue of service connection for any form of heart disease, to include ischemic heart disease, as is reflected on the cover page.  

Handwritten notations on VA clinical records, apparently submitted by the Veteran, seem to suggest that he may desire to claim service connection for neuropathy of either the upper or lower extremities, or all extremities, as due to either inservice herbicide exposure or service-connected diabetes or service-connected low back disability.  This matter is REFERRED for clarification.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for sleep apnea and for kidney disease; for SMC based on A&A or by reason of being HB; and entitlement to an initial compensable rating for hypertension and an initial compensable rating for hypertensive retinopathy of the right eye are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  






FINDINGS OF FACT

1.  Although the Veteran was exposed to herbicides in Vietnam, the clinical evidence demonstrates that he does not have ischemic heart disease, claimed as due to herbicide exposure.  

2.  The Veteran has hypertensive heart disease which is proximately due to his service-connected hypertension.  

3.  The Veteran's claimed vision disorder (other than hypertensive retinopathy for which service connection has been established) is unrelated to service or service connected disability.

4.  Arthritis of the right knee and hand is first demonstrated years after active service and is unrelated to any incident or event during service and unrelated to any service-connected disability.  

5.  Gout is first demonstrated years after active service and is unrelated to any incident or event during service and unrelated to any service-connected disability, including service-connected diabetes.  

6.  A bilateral hearing loss is first demonstrated years after active service and is unrelated to any incident or event during service and unrelated to any service-connected disability. 

7.  The Veteran has never been insulin dependent due to diabetes and prior to August 18, 2015, his diabetes was manageable by a restricted diet but thereafter he has required oral hypoglycemic agents and a restricted diet.  

8.  Throughout the rating period, the Veteran's PTSD has been manifested by anxiety, depression, sleep disturbance, and panic attacks for which he takes medication but he does not require individual or group therapy or counseling, he has good family relationships, maintains an adequate social life, and his PTSD has not been manifested by moderate memory impairment, impairment in ability to communicate, impairment in abstract thinking or in understanding complex commands.  

9.  The Veteran's lumbar spine disability is manifested by flexion, after repetition, to 75 degrees, and combined range of motion to 210 degrees but there is no vertebral fracture and his neurological symptoms and abnormal gait are due to nonservice-connected residuals of a stroke

10.  Prior to August 11, 2014, the Veteran's left knee had arthritis and a noncompensable degree of limitation of motion but painful motion of the left knee.  

11.  Following the left knee replacement and since October 1, 2015 the Veteran has not had more than intermediate degrees of pain and limited motion.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, claimed as due to herbicide exposure, are not met.  38 U.S.C.A. § 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

2.  The criteria of service connection for hypertensive heart disease are met.  38 C.F.R. §§ 3.102, 3.310 (2015).  

3.  The criteria for service connection for defective vision, including cataracts, claimed as secondary to service-connected diabetes, are not met.  38 U.S.C.A. § 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for service connection for arthritis of the right knee and hands are not met.  38 U.S.C.A. § 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015). 

5.  The criteria for service connection for gout, claimed as secondary to diabetes, are not met.  38 U.S.C.A. § 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

6.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).  

7.  The criteria for an initial rating greater than 10 percent prior to August 18, 2015, and in excess of 20 percent thereafter for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3, 4.7, 4.21, 4.119, Diagnostic Code 7913 (2014). 

8.  The criteria for an initial rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes (DC) 9411 (2015).  

9.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243 (2015).  

10.  The criteria for an initial rating in excess of 10 percent for a left knee disability prior to August 11, 2014, and for status post left knee replacement in excess of 30 percent from October 1, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5260 - 5261 - 5055 (2015).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  With regard to the claim for initial higher ratings, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the remaining claims, VA notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently remanded in August 2013 for evidentiary development.  Since then private clinical records of St. Francis Orthopaedic Institute and VA treatment records have been obtained.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  No opinion was obtained on the arthritis claim because there is no credible evidence of an in-service event.  In the absence of an in-service event, there is no reasonable possibility that a nexus opinion can credibly substantiate the claim.  

All relevant clinical records, including the Veteran's service treatment records (STRs) and VA outpatient treatment (VAOPT) records are on file.  Records of the Social Security Administration (SSA) are on file. There is no evidence that additional, identified, existing records have yet to be requested, or that additional examinations are in order.  The Board will therefore proceed to the appeal.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts during service will permit service connection for arthritis, disease of the heart, or nephritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  Also, congenital or developmental defects, such as refractive errors of the eye, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, arthritis, and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The term cardiovascular-renal disease, including hypertension, applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1-year period will be given the same benefit of service connection as any of the chronic diseases listed.  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (2007).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to the exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir.), citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ischemic Heart Disease, claimed as due to herbicide exposure

Service connection has been granted for diabetes on the basis of the Veteran's inservice herbicide exposure and, so, this is again conceded for the purpose of adjudicating the claim for heart disease.  As to this, it is neither contended nor shown by any evidence that the Veteran had any form of heart disease during service or within one year thereafter.  Rather, it is essentially conceded, inasmuch as the evidence shows, that the Veteran's current heart disease first manifested many years after active service.  

Thus, there are two questions, first does he have ischemic heart disease and, if so, service connection must be granted presumptively, and second, does he have any form of heart disease caused or aggravated by service-connected diabetes or hypertension.  

Background

The Veteran underwent private hospitalization in December 1990 for chest pain.  He had a long history of borderline hypertension.  A repeat EKG revealed some lateral wall ischemia.  The final diagnoses included chest pain of unknown etiology.  

A February 2007 VA clinical record reported that the Veteran had hypertensive cardiovascular disease.  

A May 3, 2012, VA examiner opined, after reviewing the claims files that based on the documentation in the C file, in the Dublin VA medical records, the EKG from the Dublin VA, and the medical records from the Central Alabama Healthcare System, that there was inadequate medical information available to make a current diagnosis of ischemic heart disease.  

On VA examination in December 2012 the Veteran denied having chest pain or a heart condition.  He did not have a heart condition that fell within the generally accepted medical definition of ischemic heart disease.  After a review of the records, it was opined that it was less likely than not that the Veteran had ischemic heart disease because he denied having ischemic heart disease or any type of heart disease.  

A January 2013 rating decision granted service connection for hypertension not based on service incurrence but due to aggravation by service-connected diabetes, based on the favorable opinion of a December 2012 VA examiner.  

On QTC cardiac examination in December 2015 it was reported that the Veteran had been diagnosed with supraventricular arrhythmia and hypertensive heart disease.  The examiner stated that longstanding hypertension had long term sequelae, one of the most common being heart disease.  The Veteran had left atrial enlargement with diastolic dysfunction and supraventricular complexes on cardiac evaluation, which would all be attributed to hypertension because increased pressure in the heart chamber was known to cause these demonstrated phenomena.  Thus, the examiner opined that the hypertensive heart disease was at least as likely as not proximately due to or the result of the service-connected hypertension.  




Analysis 

Although an EKG in 1990 revealed some lateral wall ischemia, a 2012 VA examiner could not make a diagnosis of ischemic heart disease based on the evidence then on file.  However, subsequently, a December 2012 VA examiner determined that it was less likely as not the Veteran had ischemic heart disease.  The evidence otherwise fails to demonstrate that the Veteran now or has ever had ischemic heart disease.  Accordingly, service connection for ischemic heart disease, even as presumptively due to inservice herbicide exposure, must be denied. 

On the other hand, the evidence shows that the Veteran now has hypertensive heart disease, which first manifested many years after service.  The Board finds the medical opinion of the official 2015 examination to be persuasive in establishing that the current hypertensive heart disease is at least as likely as not due to the Veteran's now service-connected hypertension.  Thus, service connection for hypertensive heart disease is warranted.  

Defective vision, including cataracts, claimed as secondary to service-connected diabetes

Initially, the Board notes that service connection has been granted for hypertensive retinopathy, which has been assigned an initial noncompensable disability rating.  Thus, disability stemming from and related to hypertensive retinopathy may not be considered for the purpose of granting service connection for defective vision.  See generally 38 C.F.R. § 4.16 (prohibiting pyramiding, i.e., double compensation).  

At the February 1970 pre-induction examination the Veteran's uncorrected distant visual acuity was 20/20 in each eye.  The examination for service discharge found that the Veteran's uncorrected distant visual acuity was 20/25 in each eye, correctable to 20/20 in each eye.  It was reported that he had hyperopic astigmatism.  

On VA examination in January 1998 the Veteran reported that following a stroke he had had double vision.  However, a May 1996 VA clinical record noted that he reported having had double vision 2 years ago but he was now recovered.  He complained of having difficulty seeing things close up and far away.  

In an August 2005 lay statement by Mr. R. H. and a March 2006 lay statement by Mr. H. W. it was reported that the Veteran now was not able to hear or see well, which was a problem which had not existed before he served in Vietnam.

An April 2006 VAOPT shows that the Veteran had a diabetic eye examination, the results of which were normal.  It was reported that he had early cataracts, hyperopia, astigmatism, and presbyopia.  

Of record is a VA medical opinion that the Veteran had visual blurriness which was not a complication of his diabetes.  The rationale was that the visual disturbance began in the 1980s and he was told that he had cataracts only 3 years ago.  Moreover, the visual blurriness was not worsened or increased by the diabetes. 

On VA examination in January 2005 it was reported that the Veteran had a history of having had five strokes.  A stroke in 1993 had caused double vision.  

VA electronic (CAPRI) records show that in February 2009 a VA optometrist reported that there was no diabetic retinopathy.  

VA electronic (CAPRI) records show that in May 2011 that based on his last examination, he had a refractive error and that glaucoma had been suspected but he had diabetes without retinopathy.  In June 2012 the Veteran complained of his vision still being blurry after having been prescribed corrective eyewear.  It was reported that he had ocular hypertension, early cataracts as well as hyperopia, astigmatism, and presbyopia.  

On VA diabetic examination in December 2012 the Veteran reported that he had had increased eye problems since he was diagnosed as having diabetes.  It was reported that he did not have diabetic retinopathy.  

On VA examination in April 2011 the Veteran had visual blurriness but that this was not a complication of, or worsened or increased by, diabetes.  An examination did not find any cataracts in either eye.  It was reported that his visual blurriness was not a complication of diabetes because his visual disturbances began in the 1980s and he was only told that he had cataracts three years ago.  Also, the condition was not worsened or increased by his diabetes.  

On official eye examination in September 2014 the Veteran's uncorrected distant visual acuity was 20/50, bilaterally, correctable to 20/40 or better, bilaterally.  His uncorrected near visual acuity was 20/200, bilaterally, correctable to 20/40, bilaterally.  He had nuclear sclerosis, grade I, in the lens of each eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  He did not have double vision.  He had hypertensive retinopathy in the right eye.  It was stated that he had a cataract in each eye.  There was no finding or indication that he had glaucoma.  His subjective symptom was blurred vision, and it was noted that he had nuclear sclerotic cataract in each eye which did not require removal because his corrected vision was 20/25 in each eye.  As to his hypertensive retinopathy in the right eye, he had several "cotton wool spots" in the right eye but did not require treatment, other than monitoring his blood pressure.  It was stated that none of the foregoing were related to diabetes or to military service.  There was no functional impact, but he needed stronger glasses.  It was opined that the nuclear sclerosis was most likely age related, and the hypertensive retinopathy was most likely related to hypertension.  

On VA neurology examination in May 2015 for evaluation of stroke residuals the Veteran reported that in 1987 he began having double vision.  This was noted to be associated with of symptoms of his having had a stroke at that time.  

Analysis

Initially, the Board notes that service connection has been granted for hypertensive retinopathy, which has been assigned an initial noncompensable disability rating.  Thus, disability stemming from and related to hypertensive retinopathy may not be considered for the purpose of granting service connection for defective vision.  See generally 38 C.F.R. § 4.16 (prohibiting pyramiding, i.e., double compensation).  

It is undisputed that the Veteran has hyperopia, astigmatism, presbyopia, and astigmatism.  However, all of these are developmental in nature and, by regulation, service connection may not be granted for such development disorders.  

Repeated evaluations have determined that that the Veteran does not have retinopathy due to his service-connected diabetes.  He does have cataracts, and the Board acknowledges that in some instances cataracts may be due to service-connected diabetes.  However, here, the Veteran had nuclear sclerotic cataract in each eye.  The official 2014 examiner opined that this was unrelated to the Veteran's military service and unrelated to his service-connected diabetes.  Rather, the nuclear sclerotic cataract was most likely age related.  

While the Veteran may believe that his cataracts are due to service-connected diabetes, his assertion as to such causation is beyond the scope of the competency of laypersons because it deals with a matter requiring medical education, knowledge, and expertise which the Veteran lacks.  Rather, the unfavorable 2014 medical opinion stands unrebutted and establishes that the preponderance of the evidence is against the claim for service connection for defective vision, including cataracts.  

Arthritis of the right knee and hands

STRs are negative for arthritis of the right knee and hands.  

VA clinical records indicate that the Veteran had a history of a preservice left wrist fracture in 1957.  

Records of the Dublin VA Medical Center show that X-rays in December 1997 revealed mild degenerative joint disease (DJD) in the right knee but the left knee was normal.  VA X-rays of the Veteran's hands in December 1997 revealed mild DJD of the 1st, 2nd, and 3rd metacarpophalangeal joints, and a cystic change in the right capitate-carpal bone.  

At a VA clinic in November 2001 the Veteran reported that he had had a chronic problem with numbness in the left hand which started back in 1997 and had continued for some time.  A clinician reported that X-rays of both hands in 1997 had shown: (1) mild degenerative joint disease of the first, second and third MCP joints bilaterally, small cystic change in the right capitate carpal bone which might represent a bone cyst but an unlikely possibility of gouty arthritis could be considered.  

A February 2002 VA clinical record notes that the Veteran reported that about  a month ago he had fallen on his out stretched hand and thumb and although he did not experience significant pain immediately, it had gradually come on since that incident, and it was now worse with use of the thumb.  The impression was tenosynovitis, most likely deQuervain's.  

VA X-rays of the right wrist and hand in March 2002 were normal.  A July 2002 VA clinical record noted that the Veteran complained of having had right hand pain, especially at the base of the thumb for the last 6 months.  It was felt that he had deQuervain's syndrome.  An August 2002 VA clinical record reflects assessments of deQuervain's tenosynovitis of right hand/thumb and a ganglion cyst of the dorsum of the left hand.  Also in that month he reported having had left wrist pain for 3 to 4 weeks.  

A July 2002 VAOPT record noted that the Veteran complained of right hand pain, especially at the base of the right thumb with reduced mobility for the last 6 months.  He had worked for years as an auto mechanic and as a brick layer.  It was felt that he had deQuervain's syndrome.  

An August 2002 VA X-ray of the Veteran's left wrist, taken due to a ganglion cyst, revealed no fracture, dislocation or arthritis.  

An October 2002 VA clinical record shows that the Veteran complained of problems with both hands.  He had been told that he had right carpel tunnel syndrome (CTS) for which he was scheduled for surgery in November 2002. He has difficulty, he has noted, with activities of daily living because of his problems with his hands and wrists. As to his left hand, he was more concerned with the cyst on the dorsal surface of the left hand and he felt quite certain that he had arthritis involving his hands.  X-rays of the left wrist in August 2002, shows no fracture, dislocation or arthritis, and was unremarkable. It was noted that he did have arthritis in other areas of the body and it was likely that this is early arthritis also in his hands, just not enough yet to show up on the X-rays.   

A December 2002 VA clinical record noted that the Veteran had a history of deQuervain's tenosynovitis of the right hand and thumb.  

A January 2003 VA clinical record noted that the Veteran had right carpal tunnel syndrome (CTS) and a ganglion cyst of the dorsal aspect of the left wrist which seemed to be incorporated into the extensor tendon.  

In an August 2005 lay statement by Mr. R. H. and a March 2006 lay statement by Mr. H. W. it was reported that the Veteran now had problems with his hands and knees which had not existed before he served in Vietnam.  

On VA examination in January 2005 it was reported that the Veteran had a history of arthritis of his hands.  

VA electronic (CAPRI) records show that in January 2009 there were recorded diagnoses which included gouty arthritis of the right knee.  

On VA examination in 2012 the Veteran reported that he had developed a right "trick knee" while he was in the military, for which he was seen and was treated with exercises.  He had had a meniscectomy of the right knee in November 2011 at a private hospital, and had residual right knee pain. 

VAOPTs show that in March 2012 the Veteran was taking Allopurinol for gout.  The Veteran underwent a total right knee replacement in August 2015 at the St. Francis Hospital.  He had had a left knee replacement in August 2014.  

Analysis

Contrary to the history the Veteran related on VA examination in 2012, the STRs do not confirm that he was treated for a "trick" right knee.  Rather, the earliest evidence of arthritis in the right knee does not antedate 1997, at which time his degenerative arthritis was noted to be only mild, and this was a point in time, more than two decades after the termination of his military service.  

Similarly, the earliest evidence of degenerative arthritis of the Veteran's hands does not antedate 1997, when X-rays revealed, again, that the arthritis was only mild.  Subsequently, he injured his right hand and developed a ganglion cyst of the left wrist in 2002 and even developed carpal tunnel syndrome of the right wrist in 2002, almost three decades after his military service.  Even in 2002 a clinician noted that the Veteran had arthritis in other areas, which is consistent with degenerative arthritis from an aging process.  Even if the Veteran had gout which could cause arthritis, this also is not shown until years after service (and service connection for gout is separately addressed herein).  

Here, there is no credible evidence of an in-service event.  The Veteran's current reports are inconsistent with earlier reports made by the Veteran during the course of medical treatment in which he described the onset of symptoms occurring post-service and due to post-service events.  There is also no competent and credible evidence linking any arthritis of the Veteran's right knee and his hands to his military service or to any service-connected disability, including his service-connected diabetes.  Accordingly, the preponderance of the evidence is against the claim for service connection for arthritis of the right knee and hands.  




Gout, claimed as secondary to diabetes

The STRs are complete negative for gout.  

VA treatment records from the Dublin VA Medical Center show that the Veteran began treatment for gout in September 1996.  VA treatment records in 1997 and 1999 show impressions of chronic gout.  A July 2001 VA clinical record noted that the impressions included gout, controlled.  A July 2002 VA clinical record noted that the Veteran had a history of gout, although he reported not currently having symptoms.  

In an August 2005 lay statement by Mr. R. H. and in a March 2006 lay statement by Mr. H. W. it was reported that the Veteran now had problems with his back, hands, knees, and legs which had not existed before he served in Vietnam.  

On official non-degenerative arthritis examination in September 2014 the Veteran reported that he was diagnosed and treated for gout during service, and was diagnosed with diabetes near the time of his service discharge.  He was reported to have decrease motion in each knee and intermittent pain in the feet with flare-ups of gout.  X-rays revealed bilateral arthropathic changes at the metatarsophalangeal (MTP) joints of the great toes and the interphalangeal (IP) joints.  From CAPRI records, gout had been diagnosed in November 2003.  

The examiner noted that the STRs were silent for gout which was less likely than not incurred or aggravated during service.  Also, while a baseline could not be established for the Veteran's gout, it preceded the onset of diabetes (and, so, was not caused by diabetes), and the gout was less likely as not aggravated beyond its natural progression by diabetes.  In fact, the examiner stated that there was no evidence for permanent aggravation caused by diabetes.  Also, the examiner was unable to determine if the knee arthritis was related to gout without resorting to mere speculation.  



Analysis

While the Veteran reported that he was diagnosed and treated for gout during service, this is not correct.  Likewise, his history of having been treated for diabetes towards the end of his military service is also not correct.  Rather, diabetes first manifested years after service and was granted service connection on the basis of inservice herbicide exposure, and not on the basis of incurrence during service. 

Here, the evidence shows that the Veteran began VA treatment for gout in 1996.  The Board finds the medical opinion expressed on official examination in 2014 to be persuasive.  Even that examiner noted the history which the Veteran related at that time of putative inservice diagnosis and treatment for gout, but after a review of the STRs and the record determined that gout was less likely than not incurred or aggravated during service and also less likely as not caused or aggravated by the service-connected diabetes.  The Board has considered the vague and generalized lay statements of others in support of the claim but find that these, and the Veteran's noncredible history, to be of lesser probative value than the competent medical opinion expressed in 2014 which weighs against the claim.  Accordingly, service connection for gout is not warranted.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's DD 214 shows that his military occupational specialty was a heavy vehicle driver.  The Veteran was not afforded speech audiometry testing during service.  Audiometric testing on pre-induction examination in February 1970 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
0
0
0
5
Left Ear
0
0
0
0
0

Audiometric testing on examination for separation from service revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
10
10
10
10
Left Ear
10
10
10
10
10

The Veteran underwent private hospitalization in December 1990 for chest pain.  The final diagnoses included right otitis media.  

In an August 2005 lay statement by Mr. R. H. and a March 2006 lay statement by Mr. H. W. it was reported that the Veteran was not now able to hear well, and this problem had not existed before he served in Vietnam.  

VA electronic (CAPRI) records show that in March 2008 the Veteran complained of left ear discomfort.  After an examination the relevant diagnosis was otitis externa of the left ear.  

On official audiology evaluation in September 2014 the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
50
55
55
60
90
Left Ear
50
55
55
70
65

Speech discrimination scores were 76 percent in the right ear and 86 percent in the left ear.  The Veteran reported having difficulty hearing a television without increasing the volume and having to ask others to repeat what was said during conversations.  

The examiner stated that the audiometric test results were not valid and not indicative of an organic hearing loss, because the results were inconsistent with an organic hearing loss.  The use of speech discrimination scores was appropriate.  The diagnosis was a bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's record and could not give an opinion as to the etiology of any hearing loss without resorting to speculation because the Veteran had given exaggerated responses during pure tone testing, as compared to speech reception thresholds.  Thus, the pure tone audiometric testing results were considered invalid.  It was noted that the Veteran's STRs showed normal hearing bilaterally from 500 to 6,000 Hertz at the separation examination in May 1972, showing no signs of acoustic trauma during service.  

A January 2015 record from the St. Francis Orthopaedic Institute shows that the Veteran reported that occasionally he did not hear very well since his stroke or transient ischemic attack which he had had 2 months earlier.  

Analysis

A hearing loss is not shown until several decades after service.  However, it has been held in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not meet the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not, in the opinion of any examiner, reflect a significant shift in auditory thresholds at any relevant frequency in either ear.  If such testing had reflected a significant threshold shift indicative of hearing loss, it would have been reported.  

"Audiometric testing measures threshold hearing levels (in decibels (dB) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  CURRENT MEDICAL DIAGNOSES & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Comparing pure tone threshold levels at examination for service entrance with those at service separation shows that all threshold levels were within normal limits.  Accordingly, any shift in threshold levels could not be indicative of a hearing loss.  Thus, the holding in Hensley, Id., is inapposite.  

Here, the recent VA audiometric test was invalid because of exaggerated responses by the Veteran.  While the recent VA examiner could not render an opinion in this case because of the Veteran's exaggerated responses to pure tone testing, it was commented that inservice pure tone audiometric testing was not indicative of acoustic trauma during service.  

If a veteran has a chronic disease during service, it is generally expected that he would seek treatment or evaluation therefor.  As to this, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the Veteran did have a chronic disease during service, such as a sensorineural hearing loss, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  

There is no clinical indication in the STRs of the Veteran having any combination of manifestations sufficient to identify a chronic hearing loss in either ear during active service.  Specifically, there were no complaints or treatment for a hearing loss during service and audiometric testing at service separation at the highest tested frequency of 4,000 Hz revealed threshold levels that are far from the anticipate level which would suggest the presence of a hearing loss by VA standards.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).

Thus, chronicity of an in-service hearing loss in either ear is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claims when, as here, the Veteran now has bilateral hearing loss.  

The Board has considered the Veteran's statements as to his exposure to loud noise during active service.  Significantly and adversely affecting his credibility, he did not mention his postservice occupational noise exposure as an auto mechanic.  However, even conceding that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that necessarily and always causes a hearing loss.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that he developed a hearing loss thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

As to continuity of symptoms, the supporting lay statements suggested that the Veteran had had hearing loss since his exposure to loud noise during his military service.  In this regard, it is not incidental that virtually all contemporaneous clinical data addressing and documenting a hearing loss only postdate, i.e., follows the Veteran's postservice noise exposure, and postservice otitis media of the right ear.  

The Board will not ignore the possibility that the current hearing loss could, at least theoretically, be related to some combination of causes, i.e., of service origin and postservice origin.  However, as it stands, the greater weight of the probative evidence shows that whatever the cause of the hearing loss, first claimed many years after service, it is not related to military service.  

Additionally, the Veteran has not stated that he was diagnosed with a hearing loss during service or within one year after his April 1972 service discharge.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, there is no evidence that the Veteran's lay statements or testimony describing symptoms during service are supported by a later diagnosis of a hearing loss by VA standards by a medical professional, i.e., in 2011.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While posited as lay evidence, the Veteran's belief that the inservice noise exposure was the cause or a precursor of his current hearing loss, is actually a medical opinion in the guise of lay evidence and, as such, is not competent because hearing loss can have many causes and so medical expertise is necessary to resolve the question.  Moreover, he has not offered anything which would explain why his acknowledged inservice noise exposure would cause a hearing loss, especially when it was first clinically corroborated decades after service and only after his years of postservice occupational noise exposure.  Since consistency is the hallmark of credibility, and because the Veteran's history is not in keeping with the evidentiary record as a whole, the Board finds that the Veteran's statements and testimony of continuous hearing loss since inservice noise exposure cannot be deemed credible.  Similarly, to the extent that he alleges that his hearing loss is due to or aggravated by his service-connected diabetes, there is no supporting clinical evidence to support this allegation and such competent clinical evidence would be needed in light of the lack of credibility due to the exaggerated responses on the recent pure tone audiometry testing.  

Accordingly, the Board concludes that the Veteran's lay evidence cannot be deemed credible for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current hearing loss can be related to inservice noise exposure, or any other potential cause of hearing loss, by competent medical evidence.  However, there is no opinion of record which is both competent and persuasive showing a relationship between the Veteran's currently diagnosed hearing loss and any causation, incident or event during service.  

The lapse of a number of years between the inservice noise exposure and the earliest contemporaneous evidence after service of hearing loss, and this only after years of postservice occupational noise exposure, is further evidence against there being a nexus between the inservice noise exposure and current hearing loss.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of treatment is not dispositive, it suggests that he had no hearing loss, consistent with the clinical evidence of postservice noise exposure, and contrary to the Veteran's recent statements.  

Posited against this is the Veteran's interpretation of the evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in an appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the inservice noise exposure and the current hearing loss.  

Thus, the Board finds that the record as a whole, for the reasons explained, weighs against the credibility of the Veteran's and the supporting lay statements of putative continuity of symptomatology of hearing loss.  

Accordingly, service connection for bilateral hearing loss is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

General Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  




An initial rating in excess of 10 percent for diabetes mellitus prior to August 18, 2015, and in excess of 20 percent thereafter

An August 2006 rating decision granted service connection for diabetes mellitus, as due to herbicide exposure, and assigned an initial 10 percent rating, effective October 18, 2004.  A December 2015 rating decision granted an increase to 20 percent effective August 15, 2015 (date of receipt of claim) under 38 C.F.R. § 4.119, DC 7913  

Under DC 7913 a 10 percent rating is assigned when diabetes is manageable by restricted diet only.  A 20 percent evaluation encompasses requiring insulin and restricted diet, or; oral hypoglycemic agent and a restricted diet.  The criteria for 40 percent under DC 7913 are insulin dependence, restricted diet, and regulation of activities.  The criteria for 60 percent are that the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Note (1) to DC 7913 provides that compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Note 2 provides that when diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

On VA diabetic examination in May 2006 it was noted that the Veteran had not had ketoacidosis or hypoglycemic reactions or hospitalizations due to diabetes.  He had not had any significant weight losses or gains in the last 12 months.  He had no restrictions of his activities due to diabetes.  He had multiple other restrictions related to problems from his past strokes.  He was not on treatment for diabetes at the current time; rather, he was newly diagnosed and was scheduled for follow-up.  The frequency of his visits for evaluation or treatment of diabetes had not yet been determined.  He had had increased frequency of urination.  

On physical examination the Veteran had to be in a wheelchair in order to transverse five (5) yards to the examination room but was able to get in and out of the wheelchair and onto the examining table without difficulty.  There was some mild paralysis of the right side of the mouth and significantly decreased strength in the right upper extremity, as well as decreased range of motion in all extremities, and decreased vibratory sensation in the left upper and lower extremities.  The diagnoses were type II diabetes mellitus and multiple CVAs with latest affectation of the right upper and right lower extremity, and abnormality sensory testing in those areas.  

On VA diabetic outpatient treatment in August 2009 it was noted that the Veteran's diabetes was well controlled by dietary measures and no medications were currently needed.  

On VA diabetic examination in December 2012 it was reported that diabetes was managed by a restricted diet and did not require regulation of activities.  He visited a care provider less than twice monthly for episodes of ketoacidosis or hypoglycemic reactions, but had not required hospitalization for either in the last 12 months.  There had not been any unintentional weight loss or loss of strength.  He did not have diabetic nephropathy or renal dysfunction or diabetic retinopathy.  His diabetes had aggravated his hypertension.  The diabetes did not impact his ability to work.  He reported that his strokes occurred prior to him being diagnosed as having diabetes and that his medication for hypertension had been increased since he was diagnosed as having diabetes.  

On QTC examination in December 2015 it was reported that the Veteran had a diagnosis of diabetic kidney disease.  The diabetes was managed by a restricted diet and oral hypoglycemic agents, as well as regulation of activities, to exclude strenuous activities.  The Veteran visited a care provider less than twice monthly for episodes of ketoacidosis or hypoglycemic reactions, but had not required hospitalization for either in the last 12 months.  There had not been any unintentional weight loss or loss of strength, but had diabetic nephropathy or renal dysfunction, as well as erectile dysfunction although no diabetic peripheral neuropathy or retinopathy.  It was at least as likely as not that diabetes had worsened his hypertension and renal disease.  The diabetes impacted his ability to work by limiting the Veteran to sedentary work.  The examiner reported that there had been no weight change.  Blood pressure readings were 130/73, 144/75, and 139/87.  The Veteran was well nourished and well developed.  Funduscopic examination of each eye was within normal limits, and there was no evidence of rashes or lesions, or edema of either lower extremity.  All pulses in the lower extremities were 2+.  Motor and sensory examination was within normal limits, and there was no urinary or bowel incontinence.  

Analysis

Although the Veteran shows that the Veteran had treated his diabetes with a restricted diet which warranted the assignment of an initial 10 percent rating for diabetes, a 20 percent rating would be assigned only if the Veteran required a restricted diet and, alternative, either insulin or oral hypoglycemic agents.  

Here, the 2006 VA examination noted that the Veteran had no restriction of activities due to diabetes and, also, was not on any treatment other than dietary restrictions.  Similarly, VA examinations in 2009 and 2012 also found that his diabetes was well controlled by no more than dietary measures.  

After filing his August 18, 2015, claim for an increased rating, the official 2015 examination first noted that the Veteran required (a) a restricted diet, (2) oral hypoglycemic agents, and (3) regulation of activities.  Thus, prior to filing his claim for an increased rating on August 18, 2015, there was no evidence that he required the use of oral hypoglycemic agents.  The Veteran has at times alleged that he requires the use of insulin for his diabetes.  However, this is clearly refuted by the clinical evidence which conclusively shows that he had never been prescribed insulin and has only, and recently, been prescribed oral hypoglycemic agents.  

Thus, prior to his August 18, 2015, claim the Veteran did not meet the criteria for a 20 percent rating for diabetes.  Since that claim, he has met the criteria for a 20 percent rating inasmuch as he requires a restricted diet and oral hypoglycemic agents.  However, for a 40 percent rating he would have to have regulation of activities and require insulin.  More than mere lay evidence of "regulation of activities" for a 40 percent rating (under the new diabetes rating criteria of DC 7913) is required; rather, medical evidence is required to support the criterion of "regulation of activities" for a 40 percent rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) ("medical evidence is required to support this criterion of a 40% disability rating-regulation of activities").  While the 2015 examination noted that he has recently required regulation of activities, the Board again notes that he has never required insulin, which is one of the three required rating criteria for a 40 percent rating under Diagnostic Code 7913.  

The Court has previously held that the conjunctive "and" used in DC 7913 for the criteria for both the 40% and 60% disability ratings requires that all criteria must be met to establish those ratings.  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  This is true despite the provisions of 38 C.F.R. §§ 4.7 and 4.21. 

Moreover, Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) held that pursuant to the holding in Camacho v. Nicholson, 21 Vet. App. 360 (2007) 38 C.F.R. § 4.7 is not applicable to the application of Diagnostic Code 7913.  In Tatum, the Court explained:

[T]he evaluation for each higher disability rating [under Diagnostic Code 7913] included the criteria of each lower disability rating, such that if a component was not met at any one level, the veteran could only be rated at the level that did not require the missing component ... [T]o permit otherwise and award a 40% rating where only two out of the three criteria were met, would eviscerate the need for a 20% rating since the symptoms established for either rating might be the same.  

Tatum, 23 Vet. App. at 156.  See also Woo v. Shinseki, No. 09-0722, slip op. at 4 ((U.S. Vet. App. Aug. 24, 2010); 2010 WL 3314616 (Vet.App.); 2010 WL 3314616 (Vet.App.); aff'd Woo v. Shinseki, No. 2011-7031 (Fed.Cir. Sept. 13, 2011); 2011 WL 4035825 (Fed.Cir.).  Also, noncompensble complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.115a (2015). 

In summary, the preponderance of the evidence reflects that the service-connected diabetes mellitus, type II, has been no more than 10 percent disabling prior to August 18, 2015, and no more than 20 percent disabling thereafter.  Hart v. Mansfield, supra.  Consequently, the benefit-of-the-doubt rule does not apply, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An initial rating in excess of 30 percent for PTSD

A June 2012 rating decision granted service connection for PTSD and assigned an initial 30 percent disability rating.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 which uses a general rating formula for the evaluation of mental disorders.  Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

Pursuant to the general rating formula, PTSD warrants a 10 percent disability evaluation if it is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be 'due to' those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A score in between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  

VAOPT records show that in December 2003 the Veteran's GAF score was 50 and that the most it had been in the last year was 60.  

On VA examination in January 2005 it was reported that the Veteran had a history of having had five strokes, and that a stroke in 1993 had caused mental confusion.  

Social Security Administration records show that in March 2005 the Veteran was found to be disabled as of May 2004 due to a primary diagnosis of borderline intellectual functioning and a secondary diagnosis of affective and mood disorder.  

On VA diabetic examination in May 2006 it was noted that the Veteran had multiple restrictions related to problems from his past strokes.  He complained of having some peripheral neuropathic symptoms.  On physical examination the Veteran had to be in a wheelchair in order to transverse five (5) yards to the examination room but was able to get in and out of the wheelchair and onto the examining table without difficulty.  There was some mild paralysis of the right side of the mouth and significantly decreased strength in the right upper extremity, as well as decreased range of motion in all extremities, and decreased vibratory sensation in the left upper and lower extremities.  The relevant diagnosis was multiple CVAs with latest affectation of the right upper and right lower extremity, and abnormality sensory testing in those areas.  

An August 2006 VA psychiatric VAOPT revealed that the Veteran had daily intrusive thoughts.  He complained of having flashbacks twice monthly.  He slept 7 to 8 hours even without medication.  He denied suicidal and homicidal ideation.  On mental status examination he was alert, cooperative, and neatly dressed and groomed.  His affect was flattened and his mood was somewhat dysphoric.  His thoughts were linear and goal directed.  He had flashbacks accompanied by auditory hallucinations but no active delusions.  His cognition was grossly intact, and his insight and judgment were fair.  His GAF score was 51. 

On file is a supporting lay statement in January 2007 from R. H. stating that he had noticed that over the years the Veteran had a flattened affect; as well as circumstantial, circumlocutory, and stereotyped speech; as well as panic attacks more than twice weekly.  Also, he had difficulty understanding complex commands and also had impairment of short-and-long term memory, impaired thinking, and displayed disturbances of motivation and mood.  As a result, he had difficulty establishing and maintaining effective work and social relationships.  Moreover, he had deficiencies in areas, e.g., work, school, family relations, judgment, thinking and mood, which interfered with routine activities.  He neglected his personal appearance and hygiene.  He also had difficulty adapting to stressful circumstances, including work or a work-like setting.  His behavior made it difficult for him to establish and maintain effective relationships as a friend.  

A February 2007 VA psychiatric VAOPT shows that the Veteran had depression once monthly and averaged one nightmare per month.  He slept 8 hours when taking medication but without medication he slept only 3 hours nightly.  His flashbacks were controlled with medication.  His appetite was good but his concentration and energy were decreased.  He denied suicidal and homicidal ideation.  A mental status examination yielded the same results as found in August 2006.  His GAF score was 50.  

On VA genitourinary examination in June 2007 it was noted that the Veteran had a history of at least two strokes, maybe more, the first being in 1994 and the most recent being in 2004.  

On VA PTSD examination in June 2011 the Veteran complained of anxiety, particularly at night.  He had difficulty sleeping, but this was helped with medication.  He was hypersensitive to loud and unexpected noises, and was increasingly anxious in a noisy environment.  He had occasional nightmares and some irritability, and displayed avoidance of war-related stimuli.  Medication helped to reduce the severity of his symptoms.  He had last worked in 2005 as a security officer, and had stopped working due to having had a series (of six) strokes.  On mental status examination his affect was appropriate and his mood was within normal limits.  There was no impairment in his concentration or his immediate, short term or long term memory.  There was no suicidal or homicidal ideation.  The diagnoses were PTSD and a depressive disorder, not otherwise specified (NOS).  His GAF score was 60.  It appeared that his depressive symptoms were totally stabilized with medication, and his PTSD symptoms were mild and well controlled with medication.  

A January 2012 VAOPT record shows that the Veteran reported that he was doing fairly well on his regimen of treating PTSD with medication.  He slept well when he took medication for that purpose.  His GAF score was 51.  

Because the Veteran was unable to attend a VA examination, in May 2012 a VA clinical reviewed the claims file and stated that as to PTSD there was functional impairment due to symptoms of anxiety, diminished sleep, fatigue, suspiciousness, and a need for security.  There were associated elements of depression and anxiety, and a preference for diminished social interaction.  Due to PTSD the Veteran would best function in a non-stressful, repetitive, solitary setting performing tasks that would be consistent with the Veteran's medical challenges and mental health capabilities.  

A June 2012 VAOPT record shows that the Veteran had 6 children from his first marriage and remained in touch with all of them.  He had been married to his current wife for 13 years and their relationship was described as very good.  He socialized with friends and neighbors every day.  

On VA PTSD examination on December 7, 2012, the Veteran's GAF score was 62.  The Veteran's level of occupational and social impairment was best described as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medications.  He had been married to his second wife for 15 years and said that they have a good relationship.  He raised 6 children with his first wife.  He had a distant relationship with his children.  He had last worked in 1993 and was currently of SSI due to a medical condition.  He was taking medication for PTSD and his last mental health appointment was a year ago.  

As to PTSD symptoms the Veteran had recurrent distressing dreams.  He made efforts to avoid thoughts, feelings or conversations associated with the trauma; made efforts to avoid activities, places or people that aroused recollections of the trauma, and had markedly diminished interest or participation in significant activities.  He had difficulty falling or staying asleep and hypervigilance.  In describing the Veteran's symptoms, it was reported that the Veteran had anxiety and chronic sleep impairment, as well as disturbances of motivation and mood.  He had no other symptoms attributable to PTSD.  The Veteran was capable of managing his financial affairs.  The examiner opined that the Veteran's symptoms would not prevent him from maintaining gainful employment nor is he in need of aid and attendance due to his PTSD symptoms. 

On VA neurology examination in May 2015 for evaluation of residuals of a stroke it was reported that the Veteran had depression, cognitive impairment or dementia, or any other mental health conditions attributable to a central nervous system disease and/or its treatment, which resulted in gross impairment in thought processes or communication.  

Analysis

Initially, the Board notes that the Veteran's use of medication has helped to control some of his symptoms.  Because this is contemplated in a 10 percent disability rating, it may be considered with respect to any possible entitlement to a higher rating.  See Jones, 26 Vet. App. at 63 (2012).  The evidence shows that the Veteran does have some anxiety and depression, sleep disturbance, as well as panic attacks.  This set of symptoms is contemplated in the current 30 percent rating now assigned.  

However, the evidence is simply not persuasive in establishing that he has impaired memory as to result in retention of only highly learned material or forgetting to complete tasks.  The currently assigned 30 percent rating contemplates mild memory impairment.  Rather, there is substantial competent medical evidence that impairment of memory and cognitive functioning stems from and are residuals of one or more past strokes (CVAs).  

Also, there is no impairment in the Veteran's ability to communicate, including no circumstantial, circumlocutory, or stereotyped speech.  Further, while he has some impairment in his affect, it has been congruent with his mood and is not shown to be flattened.  Similarly, he does not have panic attacks or impairment of judgement, motivation or mood of such extent as to cause difficulty in establishing and maintaining effective work and social relationships in light of the evidence that he has good family relationships, and maintains an adequate social life.  Furthermore, the evidence does not persuasively show that any panic attacks result in occupational and social impairment contemplated in a higher rating.  There is a remote complaint of auditory hallucinations noted in 2006, but it was reported that there were no active delusions, and there were none such reported thereafter.  Thus, the Veteran's symptoms are not the severity, frequency, and duration as contemplated in a higher rating.  

Moreover, while the Veteran's GAF scores until 2007 of 50 suggest serious impairment, the underlying findings discussed in the treatment and examination records are inconsistent with a finding of serious impairment but rather consistent with occupational and social impairment associated with a 30 percent rating.  

Indeed, the Veteran subsequently underwent a VA examination in 2011 at which time he underwent comprehensive testing that addressed all of the rating criteria.  The complained of symptoms and objective findings prior thereto  were similar to those reported in 2011 but the examiner assigned a GAF score of 60 which is consistent with a 30 percent rating.  Moreover, the 2011 examination noted that the Veteran's depressive symptoms were totally stabilized with medication and his PTSD symptoms were mild and controlled with medication.  

Also, the 2012 VA examination found that the overall level of psychiatric impairment was such that there was some social and occupational impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medications.  This would be consistent with the GAF score of 62, indicating only mild symptoms.  While such a level of impairment and GAF score would be more consistent with only a 10 percent rating, the disability rating of 30 percent has nonetheless been continued.  In so finding, the Board recognizes the January 2007 lay statement from R.H.  While the Veteran and R.H. are competent to report on symptoms and personal observations and credible in their belief that the Veteran is entitled to a higher rating, their lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of the Veteran's impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of an initial rating in excess of 30 percent for PTSD.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but finds that the preponderance of the evidence is against the Veteran's claim and, so, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





An initial rating in excess of 10 percent for a lumbar spine disability

A June 2012 rating decision granted service connections for lumbar degenerative disc disease (DDD) and antherolisthesis, claimed as degenerative joint disease (DJD), and assigned an initial 10 percent disability rating under DC 5237.   

Under the Diagnostic Code (DC) 5243, intervertebral disc syndrome (IVDS) is rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations, whichever method results in the higher rating.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14 - which prohibits "[t]he evaluation of the same disability under various diagnoses".  See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  See, too, Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).  Thus, a rating for IVDS may not be assigned while at the same time assigning separate ratings for the orthopedic and the neurologic components of IVDS. 

As to incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  The revised IVDS rating criteria do not provide for an evaluation in excess of 60 percent on the basis of the total duration of incapacitating episodes. 

Note 1 to the revised DC 5293 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  67 Fed. Reg. 54345, 54347 (August 22, 2002). 

As for rating the orthopedic manifestations, the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) is used and encompasses symptoms such as pain (radiating or not), stiffness, and aching but does not require that there be such symptoms for any particular rating.  68 Fed. Reg. at 51454 - 51455 (August 27, 2003). 

The General Rating Formula provides ratings based on limited spinal motion in either forward flexion or the combined ranges of motion of a spinal segment, or for either favorable or unfavorable ankylosis, or with respect to the entire spine a loss of more than 50 percent vertebral body height due to vertebral fracture or muscle spasm and guarding. 

Note 2 to the General Rating Formula sets forth maximum ranges of motion of the spinal segments, which under Note 4 are measured to the nearest five (5) degrees, although a lesser degree of motion may be considered normal under the circumstances set forth in Note 3. 

Note 2 to the General Rating Formula provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The sum of these is the combined range of motion, which for the thoracolumbar spine is 240 degrees.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 5 of the General Rating Formula. 

A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees (the maximum combined range of motion being 240 degrees), or if there is either (1) muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, (2) vertebral body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted for limited thoracolumbar motion when forward flexion is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees (the maximum combined range of motion being 240 degrees); or if there is either (1) muscle spasm or (2) guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for limited thoracolumbar motion when forward flexion is to 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.  

Ratings for a joint based on limitation of motion require consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. In other words, ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  Thus, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  Painful motion of a joint with periarticular pathology is to be at rated at least at the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); and Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011).  

The Veteran underwent VA hospitalization in April 1997 for, in part, low back pain.  

A November 1997 lumbar CT scan revealed mild degenerative facet joint arthropathy, diffuse disc bulging at L4-5 and L5-S1 without compromise of the adjacent thecal sac, and no findings suggestive of disc herniation.  A lumbosacral X-ray revealed mild degenerative changes at the affected levels above. 

An October 2001 VA MRI revealed degenerative joint disease (DJD) changes and disc bulging at L4-L5 as well as at L5-S1, but there was no evidence of disc herniation, and no evidence of any significant spinal canal or neuroforaminal stenosis.  

On VA examination in January 2005 it was reported that the Veteran had a history of having had five strokes and that his most recent stroke in May 2004 had affected his ability to walk.  On physical examination the Veteran had right-sided body weakness.  Straight leg raising and Laseque's signs were positive on the right.  His reflexes were about 1+ and equal.  

Medical records obtained from SSA include a February 2005 report from a physician stating that the Veteran reported having had right-sided weakness since a May 2004 stroke which now required that he use a cane.  Neurologically, the Veteran was normal and he had normal range of motion.  

In an August 2005 lay statement Mr. R. H. reported that the Veteran now had problems with his back, hands, knees, and legs and was also not able to hear or see well; and none of these problems existed before he served in Vietnam.  

In a March 2006 lay statement Mr. H. W. reported that the Veteran now had problems with his back, hands, knees, and legs and was also not able to hear or see well; and none of these problems existed before he served in Vietnam.  

On VA diabetic examination in May 2006 it was noted that the Veteran had multiple restrictions related to problems from his past strokes.  He complained of having some peripheral neuropathic symptoms.  On physical examination the Veteran had to be in a wheelchair in order to transverse five (5) yards to the examination room but was able to get in and out of the wheelchair and onto the examining table without difficulty.  There was some mild paralysis of the right side of the mouth and significantly decreased strength in the right upper extremity, as well as decreased range of motion in all extremities, and decreased vibratory sensation in the left upper and lower extremities.  The relevant diagnosis was multiple CVAs with latest affectation of the right upper and right lower extremity, and abnormality sensory testing in those areas.  

On VA spinal examination in May 2012 the Veteran's claim file was reviewed.  VA clinical records in January 1998 documented chronic low back pain and lumber DDD.  

On VA examination in December 2012 the Veteran stated that he was being treated for the low back condition with a TENS unit.  He reported having intermittent, sharp, moderate low back pain but the pain was improved by sitting and worsened with activity.  When he has a flare up of the low back pain, he was unable to stand or to walk.  

On examination thoracolumbar flexion was to 90 or more degrees without pain.  Extension was to 30 degrees or more without pain.  Lateral flexion and rotation in each direction was to 30 degrees or more without pain.  After three repetitions of motion flexion was to 75 degrees, extension was to 15 degrees, but lateral bending and rotation in each direction continued to be to 30 degrees or more.  It was reported that he had functional loss or impairment with limited movement and with painful movement.  He had localized tenderness or pain on palpation.  He did not have muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour.  Strength in the left lower extremity was 5/5 but only 4/5 on the right; however, there was no muscle atrophy.  Deep tendon reflexes were 1+ at both knees and both ankles but sensory examination was normal.  Straight leg raising was normal and there were no signs of radicular symptoms.  There were no bowel or bladder problems or pathologic reflexes.  

The examiner stated that the Veteran did not have thoracolumbar IVDS.  He regularly used a cane as a normal mode of locomotion and regularly used a motorized wheelchair when shopping due to a combination of his back and knee conditions as well as weakness of the right lower extremity.  He had not had a vertebral fracture.  The back disability impacted his work ability as he stated that he was able to sit up to 2 hours at a time, and could stand for up to 15 minutes.  The examiner noted that the past stokes had caused weakness of his right upper and lower extremities.  Also, he had used a cane due to his stokes.  

On VA neurology examination in May 2015 for evaluation of residuals of a stroke it was reported that due to the Veteran's past strokes he had an abnormal gait and required the use of a cane or walker for assistance constantly and occasionally a wheelchair.  There was no weakness of the right lower extremity, with reflexes being 2+, but moderate weakness of the left lower extremity with reflexes being only 1+.  He had left sided weakness secondary to stroke.  The examiner stated that the left sided weakness secondary to the stroke, which would medically render him unemployable.  

Analysis

In this case, the Veteran's service-connected lumbar spine disability has not been manifested by incapacitating episodes, much less such episodes having a total duration of at least two weeks in the last 12 months.  Accordingly, he does not meet the criteria for a rating of 20 percent on the basis of the IVDS rating criteria under 38 C.F.R. § 4.71a, DC 5243.  

As to evaluations for the neurological and the orthopedic components, there is some evidence that he had complained of radicular pain.  However, repeated examinations have not clinically confirmed the presence of neurological symptoms which are attributable to the service-connected lumbar spine disability.  Rather, it is undisputed that he had a series of strokes which have resulted in neurologic symptoms affecting one side of his body and it is only after this, and particularly the stroke in the early 1990s, that he required the use of a cane for ambulation.  Thus, a separate disability rating for neurologic dysfunction due to thoracolumbar radiculopathy is not warranted.  

Thus, the proper method of determining the appropriate disability rating for the service-connected low back disability is solely on the basis of the orthopedic impairment under the General Rating Formula For Diseases and Injuries of the Spine.  However, for the next higher rating of 20 percent under this General Rating Formula, there must be either limitation of forward flexion of the thoracolumbar spine to 60 degrees or less; or, the combined range of motion must be not greater than 120 degrees.  Here, the 2012 examination revealed that even after repetitive motion, flexion was to 75 degrees and the combined range of motion was to 210 degrees.  It is undisputed that the Veteran has never had any ankylosis of the thoracolumbar spine and the evidence simply does not show that he has limitation of forward flexion which is limited to only 60 degrees.  As for flare-ups, the December 2012 VA examination does not show that the Veteran was currently experiencing such an episode.  As the Veteran was not currently experiencing a flare-up, common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.  The Board also recognizes that the Veteran sincerely believes he is entitled to a higher rating.  However, the Veteran's lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of his impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.   For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Thus, even with the favorable resolution of doubt, the low back disability is not shown to have more closely approximated the schedular rating criteria for rating in excess of the initial and current 10 percent disability rating.  

An initial rating in excess of 10 percent for a left knee disability prior to August 11, 2014, and for status post left knee replacement in excess of 30 percent from October 1, 2015

A June 2012 rating decision granted service connection for left knee DJD and assigned an initial noncompensable disability rating under DC 5010 (traumatic arthritis, which is rated as degenerative arthritis under DC 5003), all effective October 18, 2004.  A January 2013 rating decision granted an increase to 10 percent, effective December 10, 2012, citing DCs 5010 and 5260 (limitation of flexion).  However, another rating decision later in January 2013 found clear and unmistakable error in the assignment of an effective date of December 10, 2012, and made the grant of 10 percent retroactive to October 18, 2004.  

Because the Veteran underwent a total left knee replacement at a private facility on August 11, 2014, a January 2015 rating decision reclassified the left knee disability as status post (SP) left knee replacement and increased the disability rating to 30 percent effective September 4, 2014 (date of VA examination) under DC 5055 (total knee replacement).  The rating decision noted that the Veteran had not executed and returned the needed releases to obtain the private clinical records of his knee replacement, nor had he furnished that evidence.  

Subsequently, upon receipt of the private clinical records of the knee replacement, another rating decision later in January 2015, granted a 100 percent rating under DC 5055 effective from August 11, 2014, and a 30 percent schedular rating was resumed effective October 1, 2015.  

38 C.F.R. § 4.71a, DC 5003, degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating.  A rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed.Reg. 59,990 (2004).  

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam).  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

Under DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).  

"DC 5257 is unambiguous; by its plain language, it provides compensation [] from impairments of the knee, other than those enumerated elsewhere in the relevant regulations, that cause the symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, No. 2014-7084, slip op. at 3 (Fed.Cir. June 18, 2015); Delisle v. McDonald, --- F.3d --- (2015) (noting that this interpretation is consistent with the language of DC 5257 and the remainder of the relevant regulations; and observing that 38 C.F.R. § 4.71a, DC 5284 creates a "catch-all" Diagnostic Code for "Foot Injuries, other;" whereas, DC 5257 is not a "catch-all" provision for rating disorders of the knees (in the absence of past surgery, limited motion of dysfunction from painful motion); and, so, the Federal Circuit was persuaded that DC 5257 was limited to establishing compensation for disabilities causing symptoms specifically enumerated in DC 5257). 

38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 may constitute pyramiding under 38 C.F.R. § 4.14 and, as such, may be prohibited.  See VAOPGCPRECs 23-99 and 9-93.

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  

Under 38 C.F.R. § 4.71a, DC 5055 following a knee replacement (prosthesis) a 100 percent rating is assigned for 1 year following implantation of the prosthesis.  Thereafter, a minimum rating of 30 percent will be assigned.  However, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is assigned.  

Medical records obtained from SSA include a report of a private September 2003 evaluation reflecting that the Veteran had motion of the left knee which was described as being full, with flexion to 110 degrees.  Ligamentous testing was negative.  

In an August 2005 lay statement by Mr. R. H. and a March 2006 lay statement by Mr. H. W. it was reported that the Veteran now had problems with his knees which had not existed before he served in Vietnam.  

A May 3, 2012, VA examiner opined, after reviewing the claims files that the Veteran's left knee disability was most likely incurred inservice. 

On VA knee examination in December 2012 the Veteran admitted having bilateral knee pain, right greater than left.  He reported having constant, moderate to severe pain in both knees.  He denied being treated for a knee condition currently.  Movement of the knee made the knee pain worse and the knee pain was made better by not moving the knees.  He stated he had fallen due to his knee condition.  He did not report that flare-ups impacted function of his knee.   

On examination left knee flexion was to 135 degrees and extension was full to 0 degrees without pain and without any change in range of motion after three repetitions of motion.  Nevertheless, the examiner reported that the Veteran had functional impairment due to painful motion in both knees.  Strength in flexion and extension was full.  There was no instability of the ligaments of either knee and no patellar subluxations or dislocations.  He had a cartilage condition, having had a past right meniscectomy, but this was in the right knee, with frequent episodes of joint pain in that knee.  

The Veteran reported using a cane, and a motorized wheelchair for his knee condition, weakness of his right lower extremity and for his back disorder.  As to impact on his work ability he was unable to stand more than 15 minutes and falls due to his knee condition. 

VA CAPRI records show that in December 2012 it was noted that the Veteran needed a cane because of his past stroke and his knee condition.  

An August 26, 2014 record from the St. Francis Orthopaedic Institute, following the left knee replacement on August 11, 2014, shows that the Veteran had no calf pain or swelling.  He was only 5 degrees short of full extension and flexion was to 80 degrees.  

A September 2014 record from the St. Francis Orthopaedic Institute shows that since the Veteran's left knee replacement in August 2014 he had had some mild effusion but had excellent range of motion from 0 to 110 degrees and no instability.  Later that month his motion was from 0 to 130 degrees, and he reported using a cane more for balance because of his strokes than anything else.  

On official orthopedic examination in September 2014 the Veteran reported that flare-ups impacted the function of his knees by limiting his sitting, standing, and walking.  On examination left knee flexion was to 85 degrees with pain beginning at that point.  Left knee extension was to 20 degrees with pain beginning at that point.  After repetitive testing, there was no change in these ranges of motion.  In the left knee he had pain and limited motion, as well as swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation of the joint line or soft tissue of the left knee.  Strength was full at 5/5 in each knee.  Because of having had a left knee replacement in August 2014, testing of stability of the left knee could not be done.  Following the left knee replacement he had had intermediate degrees of weakness, pain or limitation of motion.  The examiner was unable to determine if the knee arthritis was related to gout without resorting to mere speculation.  Also, it was stated that it was not possible to determine, without resorting to mere speculation, if additional limitation of motion was present due to pain during flare-ups or when the joint was used repeatedly over time, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

Upon further examination, it was reported that the Veteran had gouty arthritis in his feet, as well as hallux valgus of the left great toe.  He had pain in his left foot which contributed to functional loss, with pain on movement as well as weight-bearing and non-weight-bearing, disturbance of locomotion and interference with standing.  He had pain, weakness, fatigability or incoordination that limited functional ability during flare-ups or when the left foot was used repeatedly over time.  He used a cane and at times a walker due to his conditions of the knees and feet.  

On VA neurology examination in May 2015 for evaluation of residuals of a stroke it was reported that due to the Veteran's past strokes he had an abnormal gait and required the use of a cane or walker for assistance constantly and occasionally a wheelchair.  There was no weakness of the right lower extremity, with reflexes being 2+, but moderate weakness of the left lower extremity with reflexes being only 1+.  He had left sided weakness secondary to a stroke.  The examiner stated that the left sided weakness secondary to the stroke, which would medically render him unemployable.  

Analysis

After careful review of the record, prior to the Veteran's left knee replacement, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent for the left knee disability, pursuant to DCs 5003 and 5010, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing.  In other words, the Board finds that the Veteran's left knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period.  Further, the Veteran is not entitled to a 20 percent disability rating during this time period under DC 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the left leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there was no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  

In considering whether a separate rating under DC 5258 is warranted during this time period, it must be noted that the evidence shows that he complained of pain and even if he had joint effusion, he did not have episodes of locking, much less frequent episodes, under DC 5258.  Moreover, he did not have menisceal tearing or an actually dislocated cartilage, as provided under DC 5258.  Also, as stated, a rating under DC 5258, which provides only for a 20 percent evaluation, encompasses "locking."  As locking affects motion of the knee, a separate rating under DC 5258 would overlap with the 10 percent rating which has been assigned during this time period on the basis of pain which affects motion, even though it does not cause a compensable degree of limitation of motion in either flexion extension.  Moreover, he had not had removal of a cartilage from the left knee and, so, a rating under DC 5259 is not warranted and there was no evidence of instability or subluxation which would warrant a separate compensable rating under DC 5257.  There was also no impairment of the tibia or fibula or ankylosis of the knee to warrant consideration of Diagnostic Codes 5262 and 5256.  The Veteran also denied flare-ups on VA examination. 

Accordingly, from an initial rating in excess of 10 percent for the service-connected left knee disability is not warranted on the basis of painful but a noncompensable degree of limitation of left knee motion.  

Following termination of a temporary total rating based on convalescence, a 30 percent rating has been assigned under DC 5055, which is the minimum rating after a knee replacement.  For the next higher rating under DC 5055 there must be chronic residuals of severe painful motion or weakness.  In this regard, examination in September 2014 found that he had only intermediate degrees of weakness, pain for limited motion.  With flexion to 85 degrees, he did not have a compensable degree of limited motion under DC 5260.  With extension to 20 degrees, he had a 30 percent degree of limited motion under 5261.    

To warrant a rating greater than the current 30 percent under DC 5256, ankylosis, there must be actual ankylosis in a position of flexion between 10 degrees and 20 degrees.  While DC 5055 provides that such a rating is done analogously, the fact that the Veteran does not have any ankylosis leads to the conclusion that a rating in excess of 30 percent under DC 5256 is not warranted. 

Similarly, to warrant a rating greater than the current 30 percent under DC 5262, impairment of the tibia and fibula, there must be more than findings indicating malunion; rather, the findings must analogously equate to nonunion with loose motion requiring a brace.  Here, the clinical findings simply do not approximate what would be expected as a result of nonunion of either the tibia or the fibula.  Moreover, there is some evidence that he may have gout in the left knee; however, he is not service-connected for gout.  

Also, it is unquestioned that the Veteran now has postoperative left knee scarring due to his knee replacement.  If productive of disability, a separate rating is warranted for such scarring.  See generally Esteban v. Brown, 6 Vet. App. 259, 261 (1994) ("[C]onditions are to be rated separately unless they constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14 (1994)").  As to this, there is no objective clinical evidence showing that the scarring is painful or unstable and there is no evidence that it involves an area of at least 39 square centimeters.  Moreover, the Veteran has never complained of any permanent residual symptoms relative to his PO scarring.  Thus, the residual postoperative scarring does not warrant a separate compensable disability rating.  See 38 C.F.R. § 4.115, DCs 7801-7805.  

Regarding flare-ups, the 2014 examiner stated that it was not possible to determine, without resorting to mere speculation, if additional limitation of motion was present due to pain during flare-ups or when the joint was used repeatedly over time, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  As the Veteran was not currently experiencing a flare-up common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.

The Board has considered the appellant's assertions and weighed them against the medical evidence of record.  Although the appellant would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrate that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.
Accordingly, even with consideration of the favorable resolution of reasonable doubt, a rating greater than 30 percent is not warranted since October 1, 2015.  

Extraschedular Consideration

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

In Yancy v. McDonald, No. 14-3390, slip op. 12 and 13 (U.S. Vet. App. Feb. 26, 2016) (precedential panel decision) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration, the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

However, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased ratings claims adjudicated herein are the only increased rating claims for which appeals had been perfected at this time, and these are the only disabilities that must be considered in the extraschedular analysis, i.e., the cumulative impact of these particular service-connected disorders.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

With respect to the schedular ratings for the service-connected PTSD, 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  The Veteran's symptoms are contemplated in the Rating Schedule.  

Comparing the Veteran's current symptoms and disability levels to the Rating Schedule, the degree of functional knee impairment due to the arthritis and low back impairment from DDD is contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  By regulation, the ratings assigned for the service-connected back and knee disorders must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 and, cumulatively, these include functional loss, normal excursion, strength, speed, coordination, endurance, pain, weakness, atrophy, incoordination, painful motion, swelling, deformity, disuse atrophy, instability, disturbance of locomotion, unstable or malaligned joints, crepitation, as well as interference with sitting, standing, and weight-bearing.

Further, DC 7913 for evaluating impairment from diabetes specifically includes regulation of activities, i.e., the avoidance of strenuous occupational and recreational activities, diet, frequency of episodes of ketoacidosis or hypoglycemic rations, and frequency of treatment or hospitalizations.  As such, that Diagnostic Code is adequate for rating purposes. 

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater psychiatric impairment due to PTSD, diabetes, or greater functional impairment due to disabilities of the back and knees, e.g., greater limitation of motion in one or more planes of back or knee motion, or findings which would allow for separate ratings for limited motion in each plane of motion and also instability of the knee which would allow for additional separate ratings on that basis.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

Service connection for hypertensive heart disease is granted.  

Service connection for ischemic heart disease; defective vision, including cataracts; arthritis of the right knee and hands; gout; and bilateral hearing loss is denied. 

An initial rating in excess of 10 percent for diabetes mellitus with erectile dysfunction prior to August 18, 2015, and in excess of 20 percent thereafter is denied. 

An initial rating in excess of 30 percent for PTSD is denied.  

An initial rating in excess of 10 percent for a lumbar spine disability is denied.  

An initial rating in excess of 10 percent for a left knee disability prior to August 11, 2014, and for status post left knee replacement in excess of 30 percent from October 1, 2015, is denied.  


REMAND

As to the claim for an initial compensable rating for hypertensive retinopathy of the right eye, a January 8, 2015, rating decision granted service connection for hypertensive retinopathy of the right eye and assigned an initial noncompensable rating, all effective January 9, 2011.  Later that month, VA Form 21-0958, Notice of Disagreement, was received as to the assignment of the initial noncompensable rating.  An RO letter of March 5, 2015, acknowledged that NOD but bears a handwritten notation that the Veteran requested processing by a Decision Review Officer (DRO).  Since then no additional rating decision has addressed this matter and, at this time, no Statement of the Case (SOC) has been issue addressing this matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issues of service connection for sleep apnea and for kidney disease, as well as for SMC based on A&A or by reason of being HB, and to an initial compensable rating for hypertension, these matters were remanded by the Board in August 2013 for the issuance of an SOC so that the Veteran could complete his appeal as to these matters.  However, as yet, no SOC has been issued addressing these matters which would afford the Veteran that opportunity.  Consequently, these issues must again be remanded for that purpose.  Stegall v. West, 11 Vet. App. 268 (1998).  Parenthetically, the Board notes that the Veteran alleges that VCAA notice as to the claims for service connection for sleep apnea and kidney disease as well as for SMC was dated the same day as the rating decision which is appealed. 

As to the claim for service connection for kidney disease, the Board notes that a July 1971 STR shows that there was an impression of questionable hepatitis, and another notation of renal pathology, nephrotic syndrome vs. glomerulonephritis.  However, it appears that it was ultimately determined that he had malaria, for which he was given quinine.  

On VA examination in May 2015 for evaluation of residuals of a stroke an examiner commented that medically uncontrolled hypertension can and often does result in kidney disease.  A July 7, 2015, opinion by a VA clinician was that the Veteran had hypertension that was due to aggravation by his service connected diabetes mellitus.  His hypertension must be controlled with medication just like his diabetes.  If hypertension was not controlled, there were medical complications such as kidney disease.  

On VA nephrology examination in December 2015 it was reported that the Veteran had been diagnosed as having diabetic nephropathy.  On VA diabetic examination that same day, by the same physician, it was reported that the Veteran had diabetic kidney disease.  

The Veteran has provided a copy of the March 6, 2013, rating decision which denied service connection for sleep apnea and for a kidney disorder, and denied SMC based on A&A and by reason of being HB, and a copy of a notice letter of that same date providing VCAA notice as to those very claims.  Implicitly, he appears to argue that he was not provided VCAA notice prior to the initial adjudications of those claims.  This matter is drawn to the attention of the RO.  

TDIU

As to the claim for a TDIU rating, the Veteran does not now meet the schedular criteria required under 38 C.F.R. § 4.16(a).  He is service-connected for PTSD, rated 30 percent; left knee disability rated 30 percent; diabetes, rated 20 percent; lumbar spine disability, rated 10 percent; and noncompensable ratings are assigned for malaria, hypertensive retinopathy, and hypertension.  There is a combined disability rating of 70 percent.  

On May 12, 2012, a VA clinician opined that based on the available information, it was at least as likely as not that the Veteran's service connected disabilities of his back and knee rendered him unable to secure and maintain substantially gainful employment.  

Because a May 2012 VA examiner had opined that the Veteran at least as likely as not was unable to secure and maintain substantially gainful employment, in June 2012 the RO requested an advisory opinion as to whether the Veteran was entitled to an extraschedular TDIU rating.  

At that time his service-connected disorders were: PTSD, rated 30 percent; lumbar disability, rated 10 percent; diabetes with erectile dysfunction, rated 10 percent; and noncompensable ratings were assigned for residuals of malaria and for left knee DJD; for a combined rating of 40 percent.  It was noted that he had last worked full-time in 2004 as an auto mechanic and reported having 3 years of high school education.  

In response to the June 2012 RO request the Director of Compensation Service stated, in an undated letter, that notwithstanding the opinion of the May 2012 VA examiner, the Veteran had been in receipt of nonservice-connected pension benefits since October 2004 due to nonservice-connected residuals of a stroke with right-sided weakness, and he was entitled to special monthly pension (SMP) based on A&A from December 7, 2005.  A review of the evidence showed that he was not unemployed and unemployable due to service-connected disabilities and, so, entitlement to an extraschedular TDIU rating was not warranted.  

However, in light of the grant of service connection for hypertensive heart disease, upon assigning an initial rating for that disorder the Veteran may meet the requirements of 38 C.F.R. § 4.16(a).

Moreover, even if after the assignment of an initial rating for hypertensive heart disease the Veteran does not met the schedular requirement of 38 C.F.R. § 4.16(a), there remains the question of whether he would be entitled to a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

On examination in May 2015 it was reported that the Veteran's left sided weakness from a stroke medically rendered him unemployable.  

In this regard, on QTC cardiac examination in December 2015 it was reported that the impact on work ability was that he was limited to nonstrenuous activity that would not cause an increase in heart rate or high oxygen demand on cardiac muscles.  

On QTC hypertensive examination in December 2015 it was reported that the work impact was that he was limited to nonstrenuous activity and relegated to sedentary occupations requiring decreased stress levels.  

On VA PTSD examination on December 7, 2012, the examiner opined that the Veteran's psychiatric symptoms would not prevent him from maintaining gainful employment nor was he in need of aid and attendance due to his PTSD symptoms. 

On VA neurology examination in May 2015 for evaluation of residuals of a stroke it was reported that the Veteran had depression, cognitive impairment or dementia, or any other mental health conditions attributable to a central nervous system disease and/or its treatment, which resulted in gross impairment in thought processes or communication.  

On VA neurology examination in May 2015 for evaluation of residuals of a stroke it was reported that due to the Veteran's past strokes he had an abnormal gait and required the use of a cane or walker for assistance constantly and occasionally a wheelchair.  There was no weakness of the right lower extremity, with reflexes being 2+, but moderate weakness of the left lower extremity with reflexes being only 1+.  He had left sided weakness secondary to stroke.  The examiner stated that the left sided weakness secondary to the stroke, which would medically render him unemployable.  

On the other hand on May 2012, a VA clinician opined that based on the available information, it was at least as likely as not that the Veteran's service connected disabilities of his back and knee rendered him unable to secure and maintain substantially gainful employment. 

On VA examinations in December 2012 an examiner opined that it was less likely than not that the Veteran would be able to secure and maintain substantially gainful employment either physical or sedentary due to his service-connected lumbar and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The appropriate actions required by 38 C.F.R. § 19.26 should be undertaken, including issuance of a Statement of the Case as to the issue of entitlement to an initial compensable rating for hypertensive retinopathy of the right eye, so that the Veteran may have the opportunity to complete and perfect an appeal as to this issue by the filing of a timely substantive appeal.  

2.  The appropriate actions required by 38 C.F.R. § 19.26 should be undertaken, including issuance of a Statement of the Case as to the issues of service connection for sleep apnea and for kidney disease, as well as for SMC based on A&A or by reason of being HB, and to an initial compensable rating for hypertension, so that the Veteran may have the opportunity to complete and perfect an appeal as to these issues by the filing a timely substantive appeal. 

3.  After effectuating the grant of service connection for hypertensive heart disease, an initial disability rating must be assigned for that disorder. 

4.  If after the assignment of an initial disability rating for hypertensive heart disease, the Veteran meets the criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  Readjudicate the claim for a TDIU rating under 38 C.F.R. § 4.16(a).  

If after the assignment of an initial disability rating for hypertensive heart disease, the Veteran does not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), refer the case to the Director of Compensation Service for an initial determination of whether a TDIU rating is warranted on an extraschedular basis under 38 C.F.R. § 4.16(b).  

5.  Thereafter issue a supplemental statement of the case (SSOC) as to the issue of entitlement to a TDIU rating and afford the Veteran and his attorney the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


